Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the amendment and response filed on 02/16/2021.
Claims 1-20 are currently pending.
Claim 1 is currently amended.
Claims 2-20 are newly added.
Claims 1-20 are rejected.

Compact Prosecution
On March 30, 2021, Examiner reached out to Applicant’s representative, Jason Vick on 303-863-9700 to discuss the amendments filed, as well as to request the filing on a Terminal Disclaimer to obviate the rejection below. However, Applicant’s representative did not appear to be in a position to respond to the voicemail in time for this office action.

Claim Objections
Claims 1-11are objected to because of the following informalities:  
Claim 1 appears to have a duplicate recitation of “iteratively adjusting the transmission power level for the DRU to increase the key performance indicator related to the quality of service”.
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-20 of U.S. Patent No. 10433261 B2. 
number of satisfied users” with “quality of service”. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 10433261 B2.  
Claim # in Instant Application
(16/536,167)
Claim # in U.S.  Patent No. 10433261 B2
1. (Currently Amended)  A method 
Digital remote unit (DRU); 
quality of service at the transmission power level; 
 quality of service;
 
 quality of service; and
 
 A method of determining a transmission power of a digital remote unit (DRU) in a distributed antenna system (DAS), the method comprising: 
a) setting a transmission power level for the DRU; 
b) determining a key performance indicator related to a number of satisfied users at the transmission power; 

c) iteratively adjusting a transmission power level for the DRU to increase the key 
d) setting the transmission power level for the DRU at an iterated power level. 
 


2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12

13
14
14
15
15
16
16
17
17
18
18
19
19
20
20



Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-10 of U.S. Patent No. 9769766 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1 and 13 of the instant application merely broaden the scope of claims 1 and 13 of U.S. Patent No. 9769766 B2 by substituting “number of satisfied users” with “quality of service”. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 9769766 B2.  
Claim # in Instant Application
(16/536,167)
Claim # in U.S.  Patent No. 9769766 B2

Digital remote unit (DRU); 
quality of service at the transmission power level; 
 quality of service;
 
 quality of service; and

  A method of determining a transmission power of a digital remote unit (DRU) in a distributed antenna system (DAS), the method comprising: 
a) setting a transmission power level for a DRU; 
b) determining a first key performance indicator related to a number of satisfied users at the transmission power; 

c) iteratively adjusting the transmission power level for the DRU to increase the first key performance indicator related to the number of satisfied users; 
d) determining a second key performance indicator related to a capacity for the number of satisfied users; e) iteratively adjusting the transmission power level for the DRU to increase the second key performance indicator related to the capacity for the number of satisfied users; and 




2
3
3
4
4
5
5
6
6
7
7
8
1
10
9
11
10


Claim 9 is also rejected for depending from a rejected base claim.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




The reason being the claim amendment filed on 02/16/2021 has necessitated the new grounds of the rejection contained in this office action.
 
Accordingly, in view of the above response, the rejection of claims 1-20 in this office action is hereby made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419